Title: The American Commissioners to Thulemeier, 10 November 1784
From: American Commissioners
To: Thulemeier, Friedrich Wilhelm von


				
					Sir
					Passy Novr 10th. 1784.
				
				We received the Letter your Excellency did us the honour of writing to us the 8th Ulto. together with the copy of your full powers to treat with us. Mr Adams had as you suppose, preserved a copy of the project of a Treaty that had been concerted between your Excellency & him; but having by instruction from the Congress our Sovereign certain new articles to propose in all our Treaties with European powers, which articles if agreed to would render some of those heretofore in use unnecessary, & judging also that some change in the order, by bringing together what relates to the same subject, would render the whole more clear; we have made a new draft of the Project, adding the new articles, & send it herewith for your consideration.
				Those new articles are the 13th. & the 23d. The first contains its own reasons, to wit, the prevention of difficulties & misunderstandings heretofore constantly arising with regard to merchandise called contraband in time of war. In support of the other, we offer a few reasons contained in a separate paper to

which we shall only add here, that the article being in favour of humanity, by softening & diminishing the calamities of war; we think it will be honourable to the first powers who agree to it, & more particularly so to His Majesty the King of Prussia, if he whose subjects are known to be so well defended by his power & abilities, as to make the stipulation of any favour for them during war unnecessary, should be the foremost in setting the example of agreeing to such an article. The part too which engages not to commission privateers nor make prize of merchant ships, will we think show the disinterestedness of the United States, since their situation is suited to prey with ease on the rich commerce of Europe with the West Indies, which must pass before their doors, while their own consisting of lumber & provisions is of so little value, as that the loss in that kind of war is vastly inferior to the profit, which was demonstrated in their late contest with Britain, whose mighty fleets were insufficient to protect their trade from the depredations of a people as able & expert Seamen as themselves.
				With regard to the manner of conducting this negotiation, we think it may continue to be by Letters, till the articles are agreed on, after which, as the many affairs we have on hand make it inconvenient for us to leave Paris, we shall be glad to receive you here, or if that should not be suitable for you, to meet you in any intermediate place that you may nominate.
				We send herewith the copy of our commission, and are with great respect.— Sir Your most obedient & most hble. Servants.
				
					
						John Adams. B. Franklin. T. Jefferson
					
				
			